Title: James Gibbon to Thomas Jefferson, 6 August 1810
From: Gibbon, James
To: Jefferson, Thomas


          
            Sir
             
                     Richmond 
                     Aug. 6–1810
          
           a parcell of seed directed to me for you is now forwarded, I know not whence or how they came, being left at my house by the master of a vessall, in my absence; the outer covering being nearly destroy’d—I have replac’d it & hope they will get safe to yr hand
          
            Im very Respy Yo Mo Ob
            
                  
               J Gibbon
          
        